
	

115 S3325 IS: To amend the Federal Land Policy and Management Act of 1976 to provide for the eligibility of national grasslands for grazing leases and permits.
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3325
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2018
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Federal Land Policy and Management Act of 1976 to provide for the eligibility of
			 national grasslands for grazing leases and permits.
	
	
 1.Eligibility of national grasslands for grazing leases and permitsSection 402(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752(a)) is amended by striking lands within National Forests and inserting National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) land.
		
